DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/03/2022 has been entered. Claims 1, 5, 8 and 16 have been amended. Claims 7, 15 and 20 have been canceled. Claims 21-23 have been added. Claims 1-6, 8-14, 16-19 and 21-23 are pending in the application. 

Response to Arguments
Applicant's arguments filed 01/03/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument
For example, Morey is entirely silent as to 3D models. Therefore, Morey cannot disclose nor make obvious these claim features. Upcroft does not cure the deficiencies of Morey. Upcroft relates to measuring "the bulk density of the payload in the bucket . . . during the carry phase of a dragline operation by scanning the loaded bucket using a boom mounted scanner to provide data relating to the volume of the loaded bucket." Upcroft, Abstract. Since Upcroft's bucket is already full by the time it's scanned, Upcroft cannot disclose or make obvious generating "a plurality of 3D models during the work operation, wherein the plurality of 3D models represent the material progressively accumulating in the container during the work operation," as claimed. Therefore, the cited references fail to disclose or 
The Office Action also alleged that it would have been obvious to "add the teachings of Upcroft to the teachings of Morey" to "accurately determin[e] the volume of the payload in the container 'bucket' in order to allow real-time calculation of the amount of material in the container." Office Action, p. 5. Applicant respectfully disagrees. Morey already has a camera and a controller capable of "measuring payload accumulated by the machine." Morey, Abstract. Since Morey can already perform a real-time calculation of the payload accumulated in the machine, the Office Action did actually identify any benefit arising from incorporating Upcroft into Morey. As a result, there is no motivation to combine Upcroft with Morey. See, e.g., Runway Safe LLC v. Engineered Arresting Systems, IPR2015-01921, Paper 9 at 7-8 (P.T.A.B. Feb. 29, 2016) (finding no motivation to combine prior art where the alleged improvement from the secondary reference was already present in the primary reference). Since the Office Action failed to provide any suitable reason to combine these references together, the Office Action failed to establish a prima facie case of obviousness. So, the independent claims are patentable over the cited references. 
Applicant further notes that Upcroft is directed to dealing with various problems that arise in the context of a bucket suspended on a dragline. These problems arise because the bucket is suspended on "free moving ropes and thus the dynamics of the bucket at any point in time are unknown." Upcroft, paragraph [0006]. For example, the bucket has many degrees of freedom that allow it to undergo horizontal sway during carrying operations. These problems are irrelevant to Morey, since Morey's bucket is fixed in place rather than suspended on a free moving dragline. Thus, one of ordinary skill in the art would not look to Upcroft to begin with, much less combine its teachings with Morey. 
The Office also alleged, during the Interview, that it would be obvious to repeat Upcroft's process multiple times to create multiple 3D models showing accumulation of material in a bucket. 
Reply
Before replying to the argument: As the claim language is written to be read over multiple embodiments and scenarios, it is very confusing. The applicant is arguing as if the work operation represents one digging cycle “scoop”, which is not the case until claims 21-23. 
Considering the scenario that the work operation represents multiple digging cycles “scoops”, the prior-art references will read just fine. The amendment of independents claims can be interpreted under BRI as building multiple 3D that represents building the same 3D model repeatedly over-time, given that the claims and the specification never mentioned that the 3D model is updated, so the 3D model is completely built again each time. Repeating the same process is obvious and it is presented by the load growth curve in Morey (Fig. 2) and Bewley (Fig. 4 and 7).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-6, 8-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morey et al. (US 20090043460 A1), hereinafter in view of Morey, Upcroft et al. (US 20120136542 A1) hereinafter Upcroft.
Note: Morey includes by reference U.S.  Pat.  No. 6,336,068, issued to Lawson et al.
Regarding claim 1, 
Morey teaches a work vehicle (Fig. 1) comprising: 
a volume sensor (a measuring unit or detector, such as a camera 60, may be strategically mounted on the machine 10 so as to enable determination of the amount of material loaded [0019]); 
a container having a fixed position relative to the volume sensor (The payload carrier 22 of a wheel tractor scraper is a container [0014], Fig. 1); 
(A wheel tractor scraper may be used in an operating cycle to cut material from one location during a load phase [0003]); 
a processor device “32” communicatively coupled to the volume sensor “84” (Fig. 3); and 
a memory device including instructions that are executable by the processor device for causing the processor device to: 
receive a plurality of images from the volume sensor during the work operation, the plurality of images depicting the material in the container of the work vehicle during the work operation (controller 32 may receive the signal from camera 60 indicating a quantity of material accumulated in payload carrier 22 [0039]); 
repeating the process to monitor payload progress during the work operation; and based on the images, determine a volume of the material in the container (volume “amount” of material progressively loaded into the container [0035], Fig. 2);
wherein the plurality of images depict the material progressively accumulating in the container during the work operation, and wherein the volume “amount” represent the material progressively accumulating in the container during the work operation (FIG. 2 graphically illustrates an exemplary load growth curve for a machine 10… The bulk of payload may be accumulated within the machine in the load phase [0022]).  
Morey did not explicitly teach “3D” sensor, based on the plurality of images and determine a volume of the material in the container using a 3D model from among the plurality of 3D models.  
Upcroft teaches a three-dimensional (3D) sensor (a laser scanner 1 (FIG. 9); [0033]), 
based on the plurality of images, generate a plurality of 3D models during the work operation “repeating the process is obvious to one with ordinary skills in the art”; and (Payload points need to be segmented from other points on the bucket such as the bucket arch, spreader bar and jewellery while taking into account noisy outliers [0048].  Using the bucket pose information, particular features such as the arch and rim of the bucket can be removed as they are not part of the payload [0049]); determine a volume of the material in the container using a 3D model from among the plurality of 3D models (With the payload points subdivided from the bucket, and the bucket's pose known, the payload volume can be measured [0052]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Upcroft to the teachings of Morey. The motivation for such an addition would be to accurately determining the volume of the payload in the container “bucket” in order to allow real-time calculation of the amount of the material in the container “bucket” (Upcroft [0007]).

Regarding claim 2, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey further teaches the work vehicle is a scraper “a wheel tractor scraper”, the work operation is a scraping operation, the material is earth “a quantity of material, such as earth” ([0014], Fig. 1) and a height of the cutting edge is adjustable relative to the surface ([0005] includes reference U.S.  Pat.  No. 6,336,068, issued to Lawson et al., which discloses more details about wheel tractor scraper, for example Col. 1, Lines 34-46). 

Regarding claim 3, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey
Upcroft teaches determining the volume of the material in the container (Volume Measurement [0052]-[0056]) by comparing the 3D point cloud to a bucket model (Payload Extraction: Payload points need to be segmented from other points on the bucket such as the bucket arch, spreader bar and jewellery while taking into account noisy outliers...  [0048] and Bucket Feature Filtering: Using the bucket pose information, particular features such as the arch and rim of the bucket can be removed as they are not part of the payload [0049]).   
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Upcroft to the teachings of Morey. The motivation for such an addition would be to accurately determining the volume of the payload in the container “bucket” in order to allow real-time calculation of the amount of the material in the container “bucket” (Upcroft [0007]).

Regarding claim 5, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey further teaches generating a graphical user interface (GUI) for display on a display device positioned in a cab of the work vehicle (display device 30 may enable an operator to manually supply signals to controller 32, and display device 30 may, for example, provide an operator with various information to enhance operator awareness of various machine systems and thereby facilitate maintaining effective and efficient machine operation [0026]), the GUI depicting contents of the container during the work operation (FIG. 2 graphically illustrates an exemplary load growth curve for a machine 10 [0022]).  It KSR obvious to display the load curve or the 3D model representing the volume of the content.

Regarding claim 6, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey did not explicitly teach wherein the 3D sensor is a stereo camera.  
Upcroft teaches wherein the 3D sensor is a laser scanner (a laser scanner 1 (FIG. 9); [0033]). KSR obvious alternative 3D sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Upcroft to the teachings of Morey. The motivation for such an addition would be to accurately determining the volume of the payload in the container “bucket” in order to allow real-time calculation of the amount of the material in the container “bucket” (Upcroft [0007]).

Regarding claims [8-11 and 13-14] “method” and [16-19] “CRM”, are rejected under the same reasoning as claims [1-3 and 5-6] “work vehicle”, where Morey teaches method/system/vehicle [0008][0009] and Fig. 1.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morey in view of Upcroft, in further view of Bewley et al. (Alex Bewley, Rajiv Shekhar, Ben Upcroft and Paul Lever, "Development of a Dragline In-Bucket Bulk Density Monitor", Australian Mining Technology Conference : Decision Support - Embedding Process Capability in Mining Systems, 12-14 September 2011, Noosa, Queensland Australia) hereinafter Bewley.
Note: Bewley includes by reference Bewley 2011 (Alex Bewley, Rajiv Shekhar, Sam Leonard, Ben Upcroft, and Paul Lever, “Real-Time Volume Estimation of a Dragline Payload”, IEEE International Conference on Robotics and Automation Shanghai International Conference Center, May 9-13, 2011, Shanghai, China), hereinafter Bewley 2011.
Regarding claim 4, 
The combination of Morey and Upcroft teaches all the features of claim 1, as outlined above.
Morey did not explicitly teach perform a calibration process prior to the work operation, the calibration process comprising: receiving an image of the container from the 3D sensor during the calibration process, wherein the image depicts the container when the container is empty; determining a three-dimensional shape of the container using the image from the 3D sensor; determining a reference plane of the container using the three-dimensional shape of the container; and determining an interior volume of the container by calculating a difference between (i) a first set of points defining an interior surface of the container and (ii) a second set of points defining the reference plane.  
Upcroft teaches determining a reference plane of the container using the three-dimensional shape of the container; and determining an interior volume of the container by calculating a difference between (i) a first set of points defining an interior surface of the container and (ii) a second set of points defining the reference plane (With the payload points subdivided from the bucket, and the bucket's pose known, the payload volume can be measured.  A relatively straightforward method for representing a surface is the height grid (or elevation map) representation.  The grid is constructed by dividing up the area (in x, y plane) covered by the point cloud into uniformly sized cells.  The height value at each cell is equal to the average z value of all points with x, y values bounded by the cell [0052])
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Upcroft to the teachings of Morey. The motivation for such an addition would be to accurately determining the volume of the payload in the container  (Upcroft [0007]).
The combination of Morey and Upcroft did not explicitly teach a calibration process to determine a three-dimensional shape of the container by receiving multiple images of the container from the 3D sensor, wherein the multiple images depict the container when the container is empty; and determining a three-dimensional shape of the container using the multiple images from the 3D sensor.
Bewley teaches teach a calibration process to determining a three-dimensional shape of the container by receiving multiple images of the container from the 3D sensor, wherein the multiple images depict the container when the container is empty and determining a three-dimensional shape of the container using the multiple images from the 3D sensor (3D profile of the empty bucket can be captured…. Self Calibration, P. 4), then the empty profile is compared against the full bucket surface to measure the payload volume (IN-Bucket volume sensing, P. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bewley to the teachings of Morey and Upcroft. The motivation for such an addition would be to provide an alternative method of measuring the empty bucket volume (Empty bucket calibration, Bewley P. 3-4) to enhanced the volume estimation accuracy (capacity for the CQ93 bucket.. Accuracy of Static Bucket sweep, Bewley P. 4-5).

Regarding claim 12 “method” is rejected under the same reasoning as claim 4 “work vehicle”, where Morey teaches method/system/vehicle [0008][0009] and Fig. 1.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Morey in view of Upcroft, in further view of Jackson et al. (US 20150376868 A1) hereinafter Jackson.
Regarding claim 5, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey further teaches generating a graphical user interface (GUI) for display on a display device positioned in a cab of the work vehicle (display device 30 may enable an operator to manually supply signals to controller 32, and display device 30 may, for example, provide an operator with various information to enhance operator awareness of various machine systems and thereby facilitate maintaining effective and efficient machine operation [0026]), the GUI depicting contents of the container during the work operation (FIG. 2 graphically illustrates an exemplary load growth curve for a machine 10 [0022]).  
Morey did not teach display a feedback figure of the 3D model.
Jackson teaches display a feedback figure of the 3D model (The feedback data may also be combined with task-related information “e.g., current volume of excavated materials, estimated time to completion, current production rate, etc.” and may suggest actions based on operational models … ). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bewley to the teachings of Morey and Upcroft. The motivation for such an addition would be to provide an operator feedback may be in the form of graphical and/or audible warnings via an on-board computer display console (Jackson [0038]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morey in view of Upcroft, in further view of MARTINSSON et al. (US 20180239849 A1) hereinafter MARTINSSON.
Regarding claim 6, 
The combination of Morey and Upcroft teaches all the features of claim 1.
Morey did not explicitly teach wherein the 3D sensor is a stereo camera.  
Upcroft teaches wherein the 3D sensor is a laser scanner (a laser scanner 1 (FIG. 9); [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Upcroft to the teachings of Morey. The motivation for such an addition would be to accurately determining the volume of the payload in the container “bucket” in order to allow real-time calculation of the amount of the material in the container “bucket” (Upcroft [0007]).
MARTINSSON teaches wherein the 3D sensor is a stereo camera or laser scanner (a time-of-flight camera, a stereo camera, a structured light camera or an actuated laser range finder [0016]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bewley to the teachings of Morey and Upcroft. The motivation for such an addition would be to provide an alternative 3D scanning method/device with predictive results.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419